I am pleased and  grateful to the Almighty to have the opportunity once 
again to attend this important universal forum. 
 In the present tumultuous world, loud outcries, 
threats and tensions predominate. The big Powers are 
unable to solve present problems, and mistrust in 
regional and international arenas is on the rise. The 
psychological security of societies is targeted by an 
onslaught of political and propaganda designs; 
disappointment prevails with regard to the efficacy of 
the policies and actions of the international 
organizations in the establishment of durable peace and 
security, and the protection of human rights is being 
weakened. I plan to touch upon and explain the roots of 
and solutions to these predicaments and some of the 
principal challenges facing our world. I will also speak 
to you about the need to remedy the present situation, 
about prospects for a brighter and a more hopeful 
future and about the appearance of the sublime, about 
beauty, compassion and generosity, about justice and 
the blossoming of all God-given human talents and 
about the prominence of faith in God and the 
realization of the promise of God. I will then submit 
for your judgement the question of Iran’s nuclear 
programme as a yardstick for the measurement of 
honesty, efficacy, steadfastness and accomplishment. In 
the closing part of my statement, I will offer my 
proposals. 
 As you are all aware, mankind is currently facing 
important, numerous and diverse challenges. I will 
refer to some of them. 
 First, organized attempts to destroy the institution 
of family and to weaken the status of women. Family is 
the most sacred and valuable human institution. It is 
the centre of the purest mutual love and affection 
between mothers, fathers and children, provides a safe 
environment for the nurturing of human generations 
and serves as a fertile ground for the blossoming of 
talent and compassion. This institution has been 
respected in all times by all peoples, religions and 
cultures. Today we are witnessing an organized attack 
by the enemies and plunderers of humanity, who are 
trying to destroy this noble institution by promoting 
lewdness and violence and by crossing the boundaries 
of chastity and decency. 
 Womanhood, as the manifestation of divine 
beauty and supreme kindness, affection and purity, has 
been heavily exploited in recent decades by the holders 
of power and the owners of media and wealth. In some 
societies, womanhood has been reduced to a mere 
instrument of publicity, and all the boundaries and 
protective shields of chastity, purity and beauty have 
been trampled. That is a colossal betrayal of human 
society and of future generations, and it is an 
irreparable blow to the pillar of social coherence, the 
family. 
 I now turn to the issues of widespread violations 
of human rights, terrorism and occupation. 
Unfortunately, human rights are being extensively 
violated by certain Powers   especially those who 
pretend to be their exclusive advocates. Setting up 
secret prisons, abducting persons, carrying out trials 
and secret punishments without any regard for due 
process, conducting extensive tapping of telephone 
conversations, intercepting private mail and issuing 
frequent summonses to appear at police and security 
centres have become commonplace and prevalent. 
These Powers prosecute scientists and historians for 
stating their opinions on important global issues. 
 They use various pretexts to occupy sovereign 
States and cause insecurity and division, and then use 
the prevailing situation as an excuse to continue their 
occupation. For more than 60 years, Palestine, as 
compensation for the loss that it incurred during the 
war in Europe, has been under the occupation of the 
illegal Zionist regime. The Palestinian people have 
been displaced, are under heavy military pressure or 
economic siege or are incarcerated under abhorrent 
conditions. The occupiers are protected and praised, 
while the innocent Palestinians are subjected to 
political, military and propaganda onslaughts. The 
people of Palestine are deprived of water, electricity 
and medicine for the sin of asking for freedom, and the 
Government that was freely elected by the people is 
targeted. Terrorists are being organized to attack the 
lives and property of people with the blessings of the 
politicians and military officials of the great Powers. 
 The brutal Zionists carry out targeted 
assassinations of Palestinians in their homes and cities, 
and terrorists are decorated with medals of peace and 
receive support from the great Powers. On the other 
hand, they attract a number of Jews from various parts 
of the world by using false propaganda and by 
promising to provide them with welfare, jobs and food, 
and then settle them in the occupied territories, 
exposing them to the harshest restrictions, 
psychological pressures and constant threats. They 
prevent these people from returning to their homelands 
and, by coercion and propaganda, incite them to 
malevolence towards the indigenous Palestinian 
people. 
 Iraq was occupied under the pretext of 
overthrowing a dictator and the existence of weapons 
of mass destruction. The Iraqi dictator, who had been 
supported by the same occupiers, was disposed of, and 
no weapons of mass destruction were discovered, but 
the occupation continues under different pretexts. No 
day passes by without people being killed, wounded or 
displaced, and the occupiers not only refuse to be 
accountable for and ashamed of their military 
adventure, but speak in a report of a new market for 
their armaments as a result of it. They even oppose the 
Constitution, the National Assembly and the 
Government established by the vote of the people, 
while not even having the courage to declare their 
defeat and to leave Iraq. 
 Unfortunately, we are witnessing the bitter truth 
that some Powers do not value any nation or human 
being and that the only things that matter to them are 
themselves and their political parties and groups. In 
their view, human rights amount to profits for their 
companies and their friends. The rights and the dignity 
of American people are also being sacrificed for the 
selfish desires of those holding power. 
 I shall now discuss aggressions against 
indigenous cultures and national values. Culture is the 
manifestation of identity, the key to the survival of 
nations and the foundation for their interaction with 
others. In an organized movement, indigenous cultures 
that are messengers of monotheism, love and fraternity 
are being subjected to broad and destructive 
aggressions. National customs and values are being 
humiliated, and the self-esteem and character of 
nations are being ridiculed and defamed. The purpose 
is to promote blind emulation, consumerism, 
scepticism towards God and human values and the 
plundering of the peoples’ wealth by great Powers. 
 With regard to poverty, illiteracy, health-care 
issues and the gap between the rich and the poor, I 
should like to say that, while a major part of the natural 
environment in Asia, Africa and Latin America is being 
plundered by the political and economic domination of 
certain Powers, the situation of poverty and deprivation 
is alarming.  
 Let me draw the attention of the Assembly to 
some data issued by the United Nations. Every day, 
nearly 800 million people go to bed hungry and about 
980 million suffer from absolute poverty, having less 
than a dollar a day in purchasing power. People in 
31 countries   equivalent to 9 per cent of the world’s 
population   have an average life expectancy of 
46 years, which is 32 years fewer than the average in 
developed countries. The gap between the rich and the 
poor in some parts of the world has increased by 
40 times. In many countries, the majority of the people 
are deprived of access to education and schooling. In 
developing countries, the rate of maternal mortality 
during pregnancy is 450 per 100,000; that figure is 7 in 
the richer nations. The infant mortality rate is 59 per 
1,000 live births for the developing countries and 6 for 
the richer nations. One third of the deaths throughout 
the world   or 50,000 deaths daily   result from 
poverty. I believe that those data clearly demonstrate 
the tragic situation dominating economic interactions 
in the world. 
 Next, I shall take up the forsaking of noble values 
and the promotion of deception and lies. Some Powers 
sacrifice all human values, including honesty, purity 
and trust, for the advancement of their goals. They 
propagate scepticism and deception in the relations 
between States and peoples. They lie openly, level 
baseless charges against others, act in contradiction to 
legal norms and damage the atmosphere of trust and 
friendship. In their relations with others, they openly 
abandon morality and noble values, forsaking justice, 
respect for others, love, affection and honesty for 
selfishness, supremacy, enmity and imposition. They 
sacrifice all the good things of life, including the 
sublime, for their own greed. 
 I now turn to violations of rules of international 
law and disrespect for commitments. Some, who 
themselves have drafted international law, openly and 
easily violate it and apply discriminatory policies and 
double standards to others. Having drafted 
disarmament regulations, they daily test and stockpile 
new generations of lethal weapons. Having helped to 
frame the Charter of the United Nations, they show 
disrespect for the right of sovereign nations to self-
determination and independence. They conveniently 
abrogate their formal treaties and do not yield to laws 
concerning protection of the environment. Most of the 
violations of international obligations are committed 
by a few global Powers. 
 I will now talk about an escalation of threats and 
the arms race. Some Powers, whenever their logic fails, 
simply use the language of threats. The huge arms race 
casts its menacing shadow over the entire globe. The 
nations of Europe were the victims of two world wars 
and a number of other devastating conflicts and were 
subjected to the consequences of the cold war for many 
decades. Today, Europeans are living under threat and 
their interests, security and lands are endangered 
because of the arms race carried on by certain big 
Powers. 
 A bullying Power arrogates to itself the right to 
set up a missile system, poisons the life of the peoples 
of a continent and lays the ground for an arms race. 
Some rulers who superficially appear to be powerful 
actually believe that the tools they have at hand can be 
used at any time and for any purpose and, 
consequently, threaten others and cast the shadow of 
insecurity over nations and regions. 
 International organizations and mechanisms 
clearly lack the capacity to overcome problems and 
challenges, to put in place fair and just relations and 
peace, fraternity and security. There is hardly a 
Government or nation that really trusts these 
mechanisms to secure its rights or defend its 
independence, territorial integrity and national 
interests. 
 There are many more challenges besides the ones 
I have enumerated. I know that I could have introduced 
more had I wanted to touch upon them, but I chose to 
confine myself to the ones I have stated. Now, the 
important and decisive question concerns the roots and 
causes of these challenges. A scientific and careful 
analysis shows that two fundamental factors account 
for the present situation. Without a doubt, the first 
factor is the relations arising from the consequences of 
the Second World War. The victors of the war drew the 
road map for global domination and formulated their 
policies on the basis not of justice but of safeguarding 
the interests of the victors over the vanquished nations. 
Therefore, for 60 years now, mechanisms arising from 
this approach and related policies have been incapable 
of finding just solutions for global problems. Some big 
Powers still behave like the victors of the World War 
and regard other States and nations, even those that had 
nothing to do with the war, as the vanquished. They 
humiliate other nations and make extortionate 
demands. Their condescending ways are reminiscent of 
medieval times and the old lord-serf relationship. They 
believe that they should have more rights than others 
and that they are not accountable to any international 
organization. 
 Unfortunately, among all the ineffective bodies, 
the United Nations Security Council ranks first; owing 
to circumstances in which some Powers with an 
exclusive and special right to the veto in the Security 
Council act as prosecutor, judge and executioner. It is 
natural that countries that have been subjected to those 
Powers’ infringements of their rights have no hope of 
getting what they deserve from the Council. 
 Regrettably, humanity has witnessed that in all 
long wars   like the Korean and Viet Nam wars, the 
war of the Zionists against the Palestinians and against 
Lebanon, the war of Saddam against the people of Iran 
and the ethnic wars of Europe and Africa   one 
Security Council member was one of the belligerents 
or supported one party, usually the aggressor, against 
the other, or the conflict itself. 
 Let us take a look at Iraq. They first occupied the 
country and then received authorization from the 
Security Council   the same Council in which the 
same occupiers have the right of veto. Whom should 
the people of Iraq complain about, and where should 
they take their complaints, in the hope of securing their 
rights? 
 We saw in Lebanon that some Powers, for 33 
long days, prevented the Security Council from taking 
any action against the Zionist regime with the hope of 
giving it time to achieve victory. Then, when they 
became disappointed at seeing their hopes unfulfilled, 
they decided to put an end to the hostilities by adopting 
a resolution. But the duty of the Security Council is to 
prevent the expansion of conflicts, to put ceasefires in 
place and to promote peace and security. To whom and 
to what organization should the people of Lebanon 
complain? 
 The presence of some monopolistic Powers has 
prevented the Security Council from performing its 
main duty, which is the maintenance of international 
peace and security based on justice. The credibility of 
the Council has been tarnished, and its efficacy in 
defending the rights of United Nations Member States 
has been undermined. Many nations have lost their 
confidence in the Council. Some other mechanisms, 
such as monetary and banking ones, are in the same 
undesirable situation and have been turned into tools 
that enable some Powers to impose their will on other 
nations. It is evident that these mechanisms are not 
capable of responding to current needs, solving 
challenges or establishing fair and sustainable 
relations. 
 Again, there is no doubt that the second and more 
important factor is that some big Powers disregard 
morals, divine values, the teachings of the prophets and 
the will of the Almighty. They allow the rule of the 
incompetent. How can the incompetent, who cannot 
even manage themselves and conduct their own affairs, 
govern humanity and arrange its affairs? Unfortunately, 
these people have put themselves in the position of 
God. They are in servitude to their own whims, and 
they desire to have everything for themselves. For 
them, human dignity and the lives, property and 
territories of others are no longer respected. For 
centuries, humanity has had a deep wound inflicted on 
its tired body by impious Powers. Today, the problems 
that people around the world face are mainly rooted in 
disregard for human values and ethics, as well as in the 
rule of the selfish and the incompetent. 
 The only sustainable approach to the betterment 
of humankind is a return to the teachings of the divine 
prophets, monotheism, respect for the dignity of 
humans and the flow of love and affection in all 
relationships, ties and regulations, and the reform of 
present structures on this basis. To fulfil this objective, 
I invite everybody to form a front of fraternity, amity 
and sustainable peace, based on monotheism and 
justice, under the name of the Coalition for Peace, to 
prevent incursions and arrogance and to promote the 
culture of affection and justice. I hereby announce that, 
with the help of all independent, justice-seeking and 
peace-loving nations, the Islamic Republic of Iran will 
be heading down this path. 
 Monotheism, justice and compassion for humans 
should predominate in all the pillars of the United 
Nations, and this Organization should be a forum for 
justice, where every member should enjoy equal 
spiritual and legal support. The General Assembly, 
representing the international community, should be 
considered the most important pillar of the United 
Nations and should, free from any pressure or threats 
by big Powers, take the required measures for the 
reform of the other United Nations structures including 
especially the reform of the Security Council. It should 
define new structures based on justice and democracy, 
with a view to becoming responsive to present 
requirements and settling existing challenges, thereby 
bringing about enduring stability and security.  
 The nuclear issue of Iran is a clear example of 
how such mechanisms perform and of the prevailing 
thoughts behind them. Members are all aware that Iran 
is a member of the International Atomic Energy 
Agency (IAEA) and has always observed its rules and 
regulations. It has had the most extensive cooperation 
with that Agency in all areas. All our nuclear activities 
have been completely peaceful and transparent. 
 According to the Statute of the IAEA, every 
member has a number of rights and obligations. In fact, 
all members have to stay on a peaceful path and, under 
the supervision of the Agency, assist other members, 
and they are entitled to be supported by the Agency 
and have access to the fuel cycle with the help of the 
Agency and its members. 
 Thus far, Iran has fulfilled all of its obligations 
but has been deprived of other members’ technical 
assistance and, even at times, of the Agency’s support. 
For about five years, some of the aforementioned 
Powers have, by exerting heavy pressure on the IAEA, 
attempted to prevent the Iranian nation from exercising 
its rights. They have derailed Iran’s nuclear issue from 
its legal tracks, and have politicized the atmosphere to 
impose their wishes through taking advantage of all 
their potential. 
 The Government of Iran spared no effort to build 
confidence, but they were not satisfied with anything 
short of the complete halt of all activities, even those 
related to research and university fields. They only 
sought to deprive the Iranian people of all their 
inalienable rights, even to the extent that centres not 
involved in the fuel cycle or not in need of supervision 
by the Agency were closed. 
 After three years of negotiations and attempts to 
build confidence, the Iranian nation came to the firm 
belief that the main concern of these Powers is not the 
possible deviation of Iran’s nuclear activities, but is to 
prevent its scientific progress under that pretext. If this 
trend continues, there will be no possibility for Iran to 
enjoy its rights, not even in the next 20 years. 
Therefore, Iran decided to pursue the issue through its 
appropriate legal path, one that runs through the IAEA, 
and to disregard unlawful and political impositions by 
the arrogant Powers. 
 In the past two years, abusing the Security 
Council, the arrogant Powers have repeatedly accused 
Iran and have even made military threats and imposed 
illegal sanctions against it. However, by the grace of 
faith in God and national unity, Iran has moved 
forward step by step, and now our country is 
recognized as one with the capacity for industrial-scale 
fuel cycle production for peaceful uses. Unfortunately, 
the Security Council, in dealing with this obvious legal 
issue, was influenced by some bullying Powers and 
failed to uphold justice and protect the rights of the 
Iranian people. 
 Fortunately, the IAEA has recently tried to regain 
its legal role as supporter of the rights of its members 
while supervising nuclear activities. We see this as a 
correct approach adopted by the Agency. Previously, 
they illegally insisted on politicizing the Iranian 
nation’s nuclear case, but today, because of the 
resistance of the Iranian nation, the issue is back with 
the Agency, and I officially announce that, in our 
opinion, the nuclear issue of Iran is now closed and has 
turned into an ordinary Agency matter. Today, many 
important questions have been raised about the nuclear 
activities of certain Powers within the IAEA, which 
should be dealt with properly. Of course, Iran has 
always been, and will be, prepared to have constructive 
talks with all parties. 
 I would like to thank all the nations and countries 
that, during this difficult period, defended the legal 
rights of my nation and motherland. I also want to 
express our appreciation to the members of the  
Non-Aligned Movement, our friends in the Security 
Council and in the IAEA Board of Governors, the 
committed and law-abiding experts of the Agency and 
its Director General for standing by the law. I would 
also like to announce that, unlike the monopolistic 
Powers, the Iranian nation is ready to offer to other 
members its experiences in the form of educational 
programmes, based on its obligations under the 
Agency’s Statute and under Agency supervision. 
 Now I would like to address those who have 
shown hostility towards the Iranian nation for some 
five years and who have offended and accused my 
people, who have contributed to the history and 
civilization of the world. I advise them to learn from 
history and their recent actions. They badly mistreated 
the great Iranian nation, but they should be careful not 
to inflict the same on other members of international 
organizations, and not to sacrifice the dignity of 
international organizations for the sake of their 
unlawful wishes. Today the nations of the world are 
wide awake and resistant. If those Powers reform 
themselves, the whole world will be reformed. Nations 
are inherently good and can coexist peacefully. 
 Those Powers should endeavour to serve their 
own peoples; others do not need them. Is it not high 
time for these Powers to return from the path of 
arrogance and obedience to Satan to the path of faith in 
God? Would they not like to be cleansed of their 
impurities, submit to the will of God and believe in 
him? Faith in God means believing in honesty, purity, 
justice and compassion for others. They can be certain 
that they will benefit from purity, honesty, justice and 
loving and respecting human dignity. They can also be 
certain that such values are, more and more, considered 
appropriate, valuable and beautiful by the nations of 
the world. 
 This is the invitation of all the divine prophets 
from Adam to Noah, Abraham, Moses, Jesus Christ and 
Mohammed, peace be upon him. If they accept this 
invitation, they will be saved, and if they do not, the 
same calamities that befell the people of the distant 
past will befall them as well. According to the holy 
Quran: One who does not answer the divine call 
should not think that he has weakened God on Earth; 
he has no companion but God and he is clearly 
engulfed by darkness”. They have nothing of their own 
and cannot escape from the dominion of the rule of 
God and his will. 
 At this important gathering, I have to remind 
them of the following words of the Almighty, which 
are mentioned in the Holy Quran:  
 Do they not look at the powers and 
Governments which came before them? If the 
people of the past had actually possessed 
something, they would have kept it and would not 
have let you possess it now. God destroyed them 
because of their sins, and nobody could protect 
them against the will of God. 
 These Powers have to know that thoughts and 
methods based on oppression and injustice are doomed 
to failure. Do they not see the signs of vigilance and 
resistance based on monotheism, philanthropy and the 
justice-seeking spirit of the nations of the world? Do 
they not notice that we are nearing the sunset of the 
time of empires? I hope that this invitation will have a 
practical answer. 
 Peoples and Governments are not obliged to obey 
the injustice of certain Powers. Those Powers, for the 
reasons already mentioned, have lost the competence to 
lead the world. I officially declare that the age of 
relations arising from the Second World War and of 
materialistic thought based on arrogance and 
domination is well over now. Humanity has passed a 
perilous precipice and the age of monotheism, purity, 
affinity, respect for others, justice and true peace-
loving has commenced. 
 It is the divine promise that the truth will be 
victorious and the Earth will be inherited by the 
righteous. Those who are free, believers and the people 
of the world should put their trust in God. Those who 
crave lofty values, wherever they are, should try to 
prepare the grounds for the fulfilment of that great 
divine promise by serving the people and seeking 
justice. 
 The era of darkness will end, prisoners will return 
home, the occupied lands will be freed, Palestine and 
Iraq will be liberated from the domination of the 
occupiers, and the peoples of America and Europe will 
be free of the pressures exerted by the Zionists. 
Tenderhearted and humanity-loving Governments will 
replace the aggressive and domineering. Human 
dignity will be regained. The pleasing aroma of justice 
will permeate the world and people will live together in 
a brotherly and affectionate manner. 
 Striving in that way to surrender rule to the 
righteous and perfect human, the promised one, is 
indeed the final cure for the wounds of humanity, the 
solution of all problems, and the establishment of love, 
beauty, justice and a dignified life throughout the 
world. That belief and endeavour is the key to unity 
and constructive interaction among nations, countries, 
the people of the world and all true justice-seekers. 
Without a doubt, the promised one who is the ultimate 
saviour, along with Jesus Christ and other holy 
prophets, will come. In the company of all believers, 
justice-seekers and benefactors, he will establish a 
bright future and fill the world with justice and beauty. 
That is the promise of God; therefore it will be 
fulfilled. Let us play a part in the fulfilment of all that 
glory and beauty. 
 I wish for a bright future for all human beings, 
the dawn of the liberation of and freedom for all 
humans, the rule of love and affection all around the 
world, as well as the elimination of oppression, hatred 
and violence   a wish that I expect to be fulfilled in 
the near future. 
